                                      United States District Court
                                  for the Southern District of Georgia

                                              Augusta Division                                   ●URT
                                                                                  A I I   ● I




           Barbara Dawn Undenvood
                                                                              ZOZf APR -1 P |: 01
                  P/aintiff(s)
                                                                                                  icr
                                                                                   o.

                                                               Civil Case no.;
                                                               i;20-cv-00136
Apple Computers, Inc., Apple Store Augusta;
Joseph Eric Larsen; Eric Williams: Sean Keenan;
Tianna Monet Gouvica Howard: Stephen Duane
Brown

                  Defe}Klcml(s)



                   PLAlNTIFF^S REQUEST FOR ENTRY OF DEFAULT ON
                                     DEFENDANT. SEAN KEENAN



    To the honorable Brian K. Epps and Court Clerk,


     I, the plaintiff, respectfully request this court make an entry of default in this action and show
    that the complaint in the abo\ e case was fi led in this court on the 29th day of September, 2020.

    I, the plaintiff, notified the defendant, Sean Keenan that an action has commenced and requested
    that the defendant \vm\e sendee. The notice and request complied with subsections A, B, C, D,
    E, F, and G, or the Federal Rules of Civil Procedure, Title 11, Rule 4, Section (d) Waiving
    Sendee, Subsection (1) Requesting Waiver.

    1, the plaintiff, mailed the notice and request via USPS, 1st class, certified mail on 01/04/21.
    Please see attached; Article E pg. 1-6, Certified Mail Receipts and Signature cards (ALREADY
    FILED WITH COURT CLERK)'

    This w’as the second notice and request for sendee wai^■er.
    I, the plaintiff, did not receix e an\’ signed waix ers from the defendants as of the date, 04/02/21.

    I, the plaintiff, obtained a stamped summons I’rom the court clerk and initiated the procedure with
    a process serx er for sendee of summons on 02/12/21.

   The summons and complaint were duly sen ed on the Defendant Sean Kcnnan on the 15th day of
   Febi-uary, 2021.




                                                    Page 1
‘Proof of Service’ documentation pertaining to the defendant, Sean Keenan, was filed on March
31,2021.

There has been no answer or other defense filed by the Defendant Sean Keenan. I do not belie^■e
Defendant, Sean Keenan was in military service and is not an infant or incompetent.

Therefore, I, the plaintiff, respectfull>’ request that this court make an entry of default at this
time.




This 2nd day of April, 2021.



                                                         O
                                                         Respectlhlly submitted,
                                                         Barbar Dawn Underwood
                                                         4513 Park Lake Dr.
                                                         Kiawah Island, SC 29455
                                                         901-907-9924




                                                Page 2
                           I


                                                               I SC ?.94                   $4,600
                                                                                        US POSTAGE
                                                                       L                FIRST-CLASS
            VjodierNOO*^                                                              062S0012348240
                                                                                 O)      FROM 29455
Barbara Da>wn
a5-\3 park Lake u                  7DED HH5D DODl 31D1 3333                      CO

                                                                                 CO
                                                                                                  e ^
 Wawah island,sc 29«                                                                              11




                                              Southern District of Court Clerk
                                              Augusta Division
                                              PC Box 1130
                                              Augusta, GA 30909



                               30303-113030
